Title: To Thomas Jefferson from Robert G Scott, 27 September 1824
From: Scott, Robert G
To: Jefferson, Thomas


Sir
Richmond
September 27th 1824
By invitation from the Volunteer Companies of the state, General La Fayette will meet them and their fellow Citizens at york town on the 19th day of October next, there to Commemorate the Signal Success of the Combined American and French Troops over the English forces at that Spot, and to manifest the gratefull rememberance in which the services of this friend to human liberty and rights are held by the people of Virginia. The absence from this festive and joyous Service of one who bore so conspicious and invaluable a part in the events of the revolution as you did, would excite the deepest regret—I am therefore charged by the delegation recently assembled at york with the agreeable duty, (which I now perform with alacrity) to invite you to meet General La Fayette and the Citizens and Military Corps of the State at that place, on the day already mentioned.I am with sentiments of profound Respect your Obedient ServantRobert G. Scott